Citation Nr: 1501750	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to February 17, 2012, and a rating in excess of 60 percent since.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service reconnection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypercholesterolemia.   

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic nephropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  In a prior final April 2007 decision, the RO denied service connection for hypertension, diabetic nephropathy, and hypercholesterolemia.  

2.  The Veteran filed a petition to reopen the claims for hypertension and diabetic nephropathy in April 2008.

3.  The claim for service connection for hypercholesterolemia was reconsidered in a February 2011 rating decision pursuant to the decision in Nehmer v. Department of Veterans Affairs.    

4.  The additional evidence received since the April 2007 RO decision shows the Veteran does not have diabetic nephropathy.  

5.  The additional evidence received since the April 2007 RO decision includes a medical opinion that hypertension is not aggravated by the service connected diabetes.  

6.  Hypercholesterolemia is a laboratory finding and is not a disability in and of itself.  

7.  For the entire period on appeal, the Veteran's coronary artery disease has been productive of a workload of greater than 3 METs but not greater than 5 METs which results in shortness of breath, dizziness, chest pain and easy fatigue.


CONCLUSIONS OF LAW

1.  The April 2007 RO decision that denied the prior claims of entitlement to service connection for hypertension, diabetic nephropathy, and hypercholesterolemia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received to reopen the claims for service connection for hypertension, diabetic nephropathy, and hypercholesterolemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3.  The schedular criteria for a disability evaluation of 60 percent, but no higher, for coronary artery disease are met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7913-7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in April 2008 regarding the claims for diabetic nephropathy and hypertension.  

The Board also notes the Veteran was not specifically notified about the requirements of new and material evidence concerning the claim of hypercholesterolemia.  However, as discussed below, the Board finds there is no prejudice to the Veteran for this failure to notify since this is not a disability for which VA compensation benefits are payable and, therefore, entitlement to service connection cannot be substantiated as a matter of law.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

The April 2008 letter, along with a September 2010 letter, notified the Veteran of the information and evidence needed to substantiate his claims together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, VA and private treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a VA examination in May 2012 concerning his claim for an increased rating for a heart disability.  Neither the Veteran nor his representative have alleged that the findings in this examination are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

Regarding the remaining claims, since the Board is not reopening these claims for service connection, the Board is not required to have him undergo VA compensation examinations for medical nexus opinions.  Therefore, the Board considers it unnecessary to remand for additional VA examinations or medical opinions concerning the Veteran's claims.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



II.  New and Material Evidence

The RO first considered and denied the claims for hypertension, diabetic nephropathy, and hypercholesterolemia in an April 2007 rating decision.  At the time of the April 2007 rating decision, the RO reviewed the Veteran's service treatment records, VA treatment records dated from 2005 to 2006 that showed diagnoses of hypertension and hypercholesterolemia, the report of a September 2006 VA examination, and considered the Veteran's own statements in support of his claims.  The RO ultimately concluded that the Veteran does not have a current diagnosis of diabetic nephropathy that is due to the Veteran's military service or to his service-connected diabetes mellitus; the diagnosed hypertension was not due to or aggravated by the Veteran's military service or his service-connected diabetes mellitus; and, the Veteran does not have a disability manifested by high cholesterol/hypercholesterolemia such that compensation for VA benefits is warranted.  

The RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  However, he did not file a Notice of Disagreement with the April 2007 rating decision.  As such, this RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the April 2007 rating decision, the additional evidence received are the Veteran's repetitive statements in support of his claims, Social Security Administration (SSA) records, VA treatment records dated from 2006 to the present, private treatment records beginning in 1997, and the report of a May 2012 VA examination conducted in connection with the Veteran's claim for an increased rating for his service-connected diabetes mellitus.  

First, concerning his claim of entitlement to service connection or diabetic nephropathy, there remains no evidence of a current diagnosis.  Specifically, a March 2008 VA treatment record noted the Veteran suffers from recurrent urinary tract infections and dysuria, but no diagnosis of nephropathy was provided.  Moreover, the May 2012 VA examination specifically noted the Veteran does not have diabetic nephropathy.  

Next, concerning the Veteran's claim of entitlement to service connection for hypertension, the evidence submitted indicates the Veteran has received treatment for this disability on a consistent basis but there is no indication it is due to or aggravated by his service-connected diabetes mellitus.  Further, the May 2012 VA examiner concluded the Veteran does not suffer from hypertension that was permanently aggravated by his diabetes mellitus.  

Finally, the evidence submitted in support of the Veteran's claim for hypercholesterolemia shows he continues to have it.  However, as was noted in the April 2007 rating decision and when revisited in a February 2011 rating action, hypercholesterolemia or elevated cholesterol is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  

For the reasons indicated above, the claims are not reopened and the appeal is denied.  

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

By rating action in April 2007, service connection for unstable angina, associated with diabetes mellitus, was established.  At that time, a 10 percent evaluation was assigned from August 14, 2006, under Diagnostic Codes 7913-7005.  In an April 2013 rating decision, the RO increased the Veteran's disability rating to 60 percent, effective from February 17, 2012.  

Under 38 C.F.R. § 4.104, DC 7005, arteriosclerotic heart disease characterized by a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; requires continuous medication, warrants a 10 percent rating.  Arteriosclerotic heart disease characterized by a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, warrants a 30 percent rating.  Arteriosclerotic heart disease characterized by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, warrants a 60 percent rating.  Arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, warrants a 100 percent rating.

VA and private treatment records show the Veteran receives ongoing treatment for his heart disease, then diagnosed as unstable angina.  Specifically, in October 1997, a treadmill stress test showed normal resting EKG and no changes when exercising.  The private physician concluded there was no evidence of ischemia.  VA treatment records dated in August 2006 indicate the Veteran was hospitalized for chest pain.  A cardiac echo test determined the Veteran was suffering from unstable angina, but showed no ischemic defects.    

The Veteran was provided a VA examination in September 2006, with addendums dated in October and November 2006, in connection with his initial claim for service connection.  At that time of the examination in September 2006, the Veteran reported shortness of breath, dizziness, chest pain and easy fatigue.  The examiner noted that physical examination of the heart did not show any heaves or thrills, and no murmurs or gallops.  Additionally, there was a regular sinus rhythm.  In the October 2006 addendum, the VA examiner concluded the Veteran's heart condition is secondary to his diabetes mellitus, and recorded a METs level of 4, although the November 2006 echocardiogram revealed normal biventricular function, with an ejection fraction (LVEF) of 79 percent.  

In May 2012, the Veteran was reexamined by VA.  The examiner provided a diagnosis of coronary artery disease.  Upon physical examination, the Veteran's heart rate was 60, with a normal rhythm.  The examiner noted the results of a February 2012 echocardiogram that revealed cardiac hypertrophy.  Further, LVEF was found to be 89.4 percent.  A workload of greater than 3 METs but not greater than 5 METs, resulting in fatigue was found.  Finally, the examiner determined the Veteran's heart disability did not impact his ability to work.  In January 2013, the rationale for this determination was provided.  The VA examiner stated the Veteran works part-time as a repairman and he is able to do that type of work.  If he had to do very strenuous work, he would have difficulty because of coronary artery disease and concerns about precipitating hypoglycemia.  The examiner also stated the Veteran's ejection fraction is normal.

Finally, an April 2013 addendum was requested to reconcile the previous diagnosis of unstable angina with the May 2012 VA examiner's diagnosis of coronary artery disease.  The VA examiner stated that unstable angina is a symptom of coronary artery disease and is an acute condition, which will either resolve quickly or result in a myocardial infarct.  Further, true unstable angina can recur but again is a transient condition, almost always secondary to underlying coronary artery disease.  

Based on the evidence of record, the Board finds a rating of 60 percent is warranted for the entire period on appeal, since the medical evidence showed a work load of 4 METs in 2006, and between 3 and 5 in 2012.  No higher rating is warranted because the Veteran's heart disease is not characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, the Veteran's symptomatology as a whole does not more nearly approximate the criteria for a rating in excess of 60 percent for his service-connected heart disease.

The Board has considered the lay assertions as to the severity of the Veteran's heart disability, but concludes that the medical findings on examination are of greater probative value than the Veteran's allegations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 60 percent for the Veteran's heart disability.

The Board has also considered whether the Veteran's heart disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of a greater disability and symptoms than is currently shown by the evidence.  Further, it was specifically noted by the May 2012 that the Veteran's heart disability does not impact his employment.  Accordingly, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board notes the Veteran's filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) in February 2012 due to his diabetes mellitus and psychiatric disabilities.  Moreover, the RO specifically adjudicated, and denied, the Veteran's TDIU claim in an April 2013 rating decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (recognizing that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  Therefore, to the extent the Veteran's claim for a TDIU is predicated upon his service-connected diabetes mellitus and psychiatric disabilities, which are not currently on appeal, the Board does not have jurisdiction over this claim.  As it related to the heart disability, it has not been alleged and the evidence does not reflect that the Veteran is unemployable due solely to his heart disability.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required at this time. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating of 60 percent for coronary artery disease is granted. 

New and material evidence having not been submitted, the claim to reopen service connection for hypertension, is denied.

New and material evidence having not been submitted, the claim to reopen service connection for diabetic nephropathy, is denied.

New and material evidence having not been submitted, the claim to reopen service connection for hypercholesterolemia, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


